Citation Nr: 1002963	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  96-13 951	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas



THE ISSUES

1. Entitlement to service connection for claimed cancer of 
the neck glands, including as due to herbicide exposure and 
the Epstein-Barr virus. 
 
2. Entitlement to service connection for claimed peripheral 
neuropathy, to include as due to herbicide exposure. 
 
3. Entitlement to service connection for claimed chronic 
fatigue syndrome (CFS), to include as due to herbicide 
exposure. 
 
4. Entitlement to service connection for claimed 
hypertension. 
 
5. Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include major depression 
and post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Steven S. Zega, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963. 
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
April 1994 and May 1998. 
 
The April 1994 rating decision concerned the veteran's neck 
gland cancer claim that was initially denied by the Board in 
November 1998.  The veteran appealed this decision, but it 
was upheld in a May 2000 decision of the United States Court 
of Appeals for Veterans Claims (Court). 
 
Following passage of the Veterans Claims Assistance Act of 
2000, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) granted an unopposed motion 
for remand, and the Court subsequent withdrew its May 2000 
decision, vacated the Board's November 1998 decision and 
remanded the case to the Board for further consideration. 
 
Subsequently, the case was remanded by the Board in May 2002, 
October 2003 and October 2006.  

In August 2007, the Board issued a decision that denied the 
claims.  The Veteran filed an appeal.  On August 18, 2009, 
the Veteran's counsel notified the United States Court of 
Appeals for Veterans Claims (Court) of the Veteran's death.  

In September 2009, the Court issued a Memorandum Decision 
dismissing the appeal because of the Veteran's death and no 
request that another party be substituted.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
August 1960 to August 1963.  

2.  On September 16, 2009, the Court was notified that the 
Veteran had died on August [redacted], 2009 and dismissed the pending 
appeal prior to rendering a decision on the merits.  



CONCLUSION OF LAW

Due to the death of the Veteran during the pendency of the 
appeal, the Board has no jurisdiction to adjudicate the 
merits of this claim at this time.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2008); but see Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 
122 Stat. 4145, 4151 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  



ORDER

The appeal is dismissed.  



		
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  







 Department of Veterans Affairs


